Citation Nr: 0733051	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  02-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rose, Counsel 







INTRODUCTION

The veteran had active military service from December 1958 to 
March 1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The Board remanded this matter in May 
2004 for further development. 


FINDING OF FACT

The veteran's diabetes mellitus requires insulin and dietary 
restrictions, but he has not been advised to regulate his 
activities.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 
percent for diabetes mellitus are not met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. § 4.119, Diagnostic Code 
7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims for service connection and for a 
higher evaluation; information and evidence that VA would 
seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.   

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  The duties to 
notify and assist have been met.

In light of the Board's denial of the veteran's claim, no 
additional disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2007) (harmless 
error).

By way of background, it is noted that the veteran is 
currently service-connected for peripheral neuropathy, 
diabetic, bilaterally lower extremities with a 60 percent 
rating for each extremity.  The veteran is service-connected 
for peripheral neuropathy, diabetic, bilateral upper 
extremities with a 50 percent rating for the right upper 
extremity and a 40 percent rating for the left upper 
extremity.  The veteran is also service-connected for 
coronary artery disease with coronary artery bypass grafting 
with hypertension, which a 60 percent rating is also 
assigned.  The veteran is receiving a special monthly 
compensation based on Aid and Attendance from March 8, 2004.  

DIABETES MELLITUS

The RO granted service connection for diabetes mellitus in a 
December 2001 rating decision, assigning a 20 percent 
evaluation under Diagnostic Code 7913, effective July 30, 
1997.  The veteran asserts that he is entitled to an initial 
disability evaluation in excess of 20 percent for his 
diabetes mellitus.  

Under Diagnostic Code 7913, a 20 percent rating is warranted 
for diabetes mellitus when it requires insulin and restricted 
diet, or; oral hypoglycemic agent and restricted diet.  A 40 
percent rating is warranted for diabetes mellitus requiring 
insulin, restricted diet, and regulation of activities.  A 
maximum rating of 100 percent is warranted when the 
disability requires more than one daily injection of insulin, 
a restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2007).  Complications of diabetes are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent rating.  Id.  Non-compensable 
complications are deemed part of the diabetic process.  Id.

VA and private clinic records throughout the claims period 
show that the veteran takes insulin to control his diabetes, 
and the evidence reflects that he follows a restricted diet 
in an effort to manage his diabetes.  A January 2004 
assessment indicated that the veteran has been insulin 
dependent since approximately 1996.  He requires insulin 
twice daily and is independent with this.  His diabetes is 
not well-controlled and he did not adhere to a diet as he 
should.  

A March 2004 VA clinical report from a dietitian indicated 
that the veteran was advised of the importance of diabetes 
control, including diet compliance.  The dietician reviewed 
food and drug relationship to diet with veteran, including 
diabetes guidelines for food groups, servings needed, portion 
sizes, low fat cooking methods, sodium content of foods and 
ways to reduce calories in daily diet.  The veteran was also 
given a written copy of diet using the "First Step In 
Diabetes Meal Planning."  VA examination report dated in 
January 2005 also reported that the veteran was on a diabetic 
diet.  Based upon the above, the Board finds that the veteran 
takes insulin and restricts his diet to manage his diabetes 
mellitus.

Concerning the third criterion for a higher rating under 
Diagnostic Code 7913 (i.e., "regulation of activities"), 
the Board notes that this term has been defined as meaning 
"prescribed or advised to avoid strenuous occupational and 
recreational activities."  See 61 Fed. Reg. 20,440, 20,446 
(May 7, 1996) (emphasis added).

A review of the pertinent medical records shows that the 
veteran was hospitalized in June 1997 for coronary artery 
disease and received a coronary artery bypass graft times 
seven.  He was also diagnosed with non-insulin-dependent 
diabetes mellitus at that time.  The veteran was hospitalized 
in July 2000 for unstable angina.  Findings included a severe 
triple vessel native coronary artery disease.  A two stent 
placement was performed.  The veteran was instructed to 
perform physical activities as tolerated.   

VA clinical records show that the veteran had a 
cerebrovascular accident in January 2003.   An October 2003 
VA evaluation was performed for long-handle devices and 
bathroom equipment.  It was noted that the veteran had low 
back pain for approximately two years.  He also had hip pain 
and leg weakness.  The veteran complained of performing 
bathing, reaching, lower extremity dressing and toileting 
tasks.  He has indicated complaints of low back pain that 
increased almost immediately upon sitting in a chair or any 
other areas.  He is unable to sit unsupported without 
discomfort due to his lower back pain.  The examiner 
commented that therapy potential was fair to good with 
correct use of prescribed prosthetic equipment.  A November 
2003 VA follow-up evaluation noted that the veteran was 
performing all active daily living tasks in six weeks of 
receiving the prescribed equipment.  

A January 2004 assessment noted that diabetic neuropathy 
affected the veteran's arms, feet, legs, and hands.  This 
resulted in poor balance, requiring the use of a walker.  The 
examiner reported that the veteran required a lift chair and 
also an elevated toilet seat to allow for independence when 
using the bathroom.   

A January 2005 VA examination report indicated that the 
veteran's spouse stated that the veteran was put on 
restriction of activities, but could not tell whether it was 
because of the veterans' diabetes or with other medical 
problems.  The January 2005 VA physician indicated that the 
veteran's diabetes mellitus was uncontrolled.  The physician 
further found that the veteran had status post 
cerebrovascular accident with residual balance problems, 
history of transient ischemic attacks and white matter 
Ischemic changes with small vessel disease, which was at 
least as likely as not caused by or a result of diabetes 
mellitus   

The above demonstrates continuous treatment for uncontrolled 
diabetes mellitus with residual disabling conditions.  
However, there is no clinical evidence that the veteran has 
been prescribed or advised to avoid strenuous occupational 
and recreational activities due to his diabetes mellitus.  In 
fact, a March 2004 VA clinical report "stressed the 
importance of daily exercise."  The veteran's spouse 
reported to the January 2005 VA physician that a physician 
had prescribed  restrictions on activities, but could not 
recall the basis for the restrictions.  An April 2007 VA 
clinical record also specifically noted that the veteran had 
no activity limitations.  There is no clinical evidence of 
record, including records through April 2007, showing that 
diabetes mellitus required the regulation of his activities.  
Therefore, the third criterion has not been met for a 40 
percent disability rating at any time during the claims 
period.  38 C.F.R. § 4.119 (2007).  As such, the 
preponderance of the evidence is against the claim and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002)

Finally, the evidence does not reflect, nor is it alleged, 
that the schedular criteria are inadequate to evaluate the 
veteran's diabetes mellitus.  In this regard, the Board does 
not find that record reflects that the veteran's diabetes 
mellitus has caused marked interference with employment 
(i.e., beyond that contemplated in the currently assigned 
evaluations), necessitated frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  The record 
shows that the veteran was hospitalized during the claims 
period, including twice for coronary vascular accidents (1996 
and 2003), chest pain (July 2000), and hypertension (June 
2004).  However, it is not shown that these hospitalizations 
were directly due to the veteran's diabetes mellitus that 
otherwise render impracticable the application of the regular 
schedular standards.   

In this case, the evidence of record does not indicate the 
veteran is frequently hospitalized for his diabetes mellitus, 
and there is no indication that such disability has a marked 
interference with employment beyond that contemplated within 
the schedular standards.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

An initial rating in excess of 20 percent for diabetes 
mellitus is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


